             Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 1 of 8. PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

                        *       *    * *                  *       *       *       *
     KRZYSZTOF KOSTRZEWSKI, M.D.         *
     9244 Wintergreen Court                               Case No.
                                         *
     Sylvania, Ohio 43560
                                         *                Judge
                          Plaintiff,
                                         *
                                                          COMPLAINT; JURY DEMAND
     v.                                               *   ENDORSED HEREON
                                                      *
     MERCY HEALTH PHYSICIANS-                             Francis J. Landry (0006072)
     NORTH, LLC                                       *   Katherine A. Pawlak (0086885)
     c/o Steven Hahn                                      WASSERMAN, BRYAN, LANDRY &
                                                      *
     2409 Cherry Street                                   HONOLD, LLP
     Mob 1, 4th Floor                                 *   1090 West South Boundary, Suite 500
     Toledo, Ohio, 43608                                  Perrysburg, Ohio 43551
                                                      *
                                                          Telephone: (419) 243-1239
                                                      *   Facsimile: (419) 243-2719
                           Defendant.                     Email: FLandry308@aol.com
                                                      *
                                                                 kpawlak@wblhlaw.com
                                                      *   Attorney for Plaintiff,
                                                          Krzysztof Kostrzewski
                                                      *
                           *       *      *       *           *       *       *       *

                                           JURISDICTION

1.        Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331, 1337, 1343, 2201

          and 2202. This is an action for a violation of 29 USC Sections 2601 et seq., known as the

          Family and Medical Leave Act. This action, in part, is one for money damages,

          reinstatement, and liquidated damages resulting from an alleged unlawful termination of

          employment. This Court’s supplemental jurisdiction is also invoked over state law claims of

          breach of contract and wrongful discharge.
        Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 2 of 8. PageID #: 2




                                           PARTIES

2. Plaintiff, Krzysztof Kostrzewski M.D. (“Plaintiff”), is a resident of the City of Sylvania,

   County of Lucas, State of Ohio, who was employed by Defendant as a Family Physician. At

   all times material hereto, Plaintiff was an employee of an employer within the meaning of the

   Family and Medical Leave Act, in that the Plaintiff was employed for more than twelve

   months and worked more than 1,250 hours during the 12 months preceding his termination.

3. Defendant, Mercy Health Physicians-North, LLC, is a limited liability company, established

   under the laws of the State of Ohio, and is an employer within the meaning of the Family and

   Medical Leave Act in that at all times material hereto, it has employed more than fifty (50)

   employees.

                                             FACTS

4. Plaintiff was employed by Defendant as a Family Physician.

5. Plaintiff had a contract with Defendant beginning on November 16, 2018 for employment as

   a Physician.

6. Plaintiff performed all of his duties under the terms of the contract.

7. Despite performing his duties, Defendant terminated Plaintiff’s employment contract without

   cause on September 9, 2020.

8. On January 6, 2020, Plaintiff informed Defendant he needed a change in his schedule to

   include a maximum of twenty-two patients per day due to symptoms from his heath

   arrhythmia.




                                                2
        Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 3 of 8. PageID #: 3




9. After no response, two weeks later, Plaintiff called MPHN Central Scheduling regarding the

   same issue.

10. Thereafter, Plaintiff was assigned to an office constructed out of a closet with no heat or air

   conditioning (despite other rooms being available), his former office manager was terminated,

   and only one Medical Assistant was assigned to Plaintiff per day.

11. Other physicians were not treated in this manner. On August 10, 2020, Plaintiff underwent

   electrophysiology surgery Radiofrequency Cardiac Ablation for Atrial Fibrillation under

   general anesthesia at Ohio State University Werner Medical Center Columbus, Ohio with

   subsequent cardiac ICU hospitalization for 24 hours.         Plaintiff returned back to work

   afterwards.

12. On August 20, 2020, Plaintiff informed the Administrator in person about his deteriorating

   health, and requested a reasonable accommodation. The Administrator commented on the

   specifics of Plaintiff’s medical treatment, which she only could have known from accessing

   his medical records.

13. Plaintiff filed a complaint of a HIPAA violation with the Ohio State Medical Board.

   Thereafter, the Administrator accused Plaintiff of unbuckling his pants inappropriately in

   front of her.

14. Plaintiff vehemently denies having acted in an inappropriate manner. He slid his waistband

   down one inch on one side of his pants to show a small section of a bruise over the iliac area

   above trochanter when explaining his disability to the Administrator.

15. On September 6, 2020, Plaintiff was taken to the ER at St. Vincent due to intractable right

   groin and leg pain, inability to walk without assistance, and swelling of both legs.




                                                3
        Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 4 of 8. PageID #: 4




16. On September 8, 2020, Plaintiff’s physician provided a letter to Plaintiff, which he forwarded

   to the Administrator. The letter directly Plaintiff to be put on an immediate medical leave.

17. Plaintiff was directed to contact a different office to request FMLA leave. On September 9,

   2020, Plaintiff called Defendant and asked why his FMLA leave was blocked.

18. Plaintiff was then emailed a termination notice with a back dated termination date of

   September 3, 2020, even though Plaintiff was seeing patients daily until September 8, 2020.



                            FIRST CLAIM FOR RELIEF
                   Family Medical Leave Act – 29 U.S.C. §§ 2601 et seq.

19. Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

   eighteen (18) of this Complaint, supra, by reference in its entirety as if fully restated herein.

20. Plaintiff states at all times material hereto he was meeting or exceeding Defendant’s

   reasonable expectations.

21. Plaintiff states that at all times material hereto Defendant employed more than fifty (50)

   employees and is a covered employer under the Family and Medical Leave Act.

22. Plaintiff states that he suffers from a serious health conditions, including osteoarthritis,

   chronic atrial fibrillation, a right femoral artery injury, neuralgia and chronic leg pain.

23. At the end of his employment, on August 20, 2020, Plaintiff informed the Administrator that

   he was unable to continue to work his full workload due to his health condition. Then on

   September 8, 2020, Plaintiff’s physician put him off work on an immediate medical leave due

   to his medical issues.

24. On September 8, 2020, Plaintiff communicated the need for leave to the Administrator and

   Human Resources.

25. The next day, on September 9, 2020, Plaintiff was terminated.



                                                 4
        Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 5 of 8. PageID #: 5




26. Plaintiff was terminated allegedly due to progressive discipline and for allegedly “dropping

   his pants” in front of the Administrator. Said reasons are false and pretextual, as they are not

   based in fact, and the allegations do not rise to the level of a fire-able offense. Plaintiff

   vehemently denies having ever “dropped his pants” in front of any co-worker, and took no

   actions which would necessitate his termination.

27. Plaintiff contends that Defendant’s action in terminating Plaintiff constituted interference,

   discrimination and retaliation against Plaintiff because of his requested use of FMLA leave.

28. As a proximate result of the actions of Defendant complained of herein, Plaintiff has suffered

   the loss of past and future wages and benefits, diminished earning capacity, professional

   damage, and great mental and emotional stress, anxiety, humiliation, and embarrassment.

   Plaintiff has also been forced to expend court costs and attorney’s fees.

                                SECOND CLAIM FOR RELIEF
                                       Breach of Contract
29. Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

   twenty-eight (28) of this Complaint, supra, by reference in its entirety as if fully restated

   herein.

30. Plaintiff was well qualified for his position, and performed his job well.

31. Plaintiff was terminated.

32. Plaintiff was performing his job well, was abiding by all the expectations of him per the

   contract, and did not breach the contract with Defendant.

33. Defendant breached its contract with Plaintiff by terminating Plaintiff without cause.

34. This breach of contract has proximately resulted in lost future benefits to which he is entitled

   under the contract in an amount that is yet undetermined and costs in an amount that is yet

   undetermined.



                                                5
        Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 6 of 8. PageID #: 6




                                 THIRD CLAIM FOR RELIEF
                            Public Policy Tort of Wrongful Discharge
35. Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

   thirty-four (34) of this complaint, supra, by reference in its entirety as if fully restated herein.

36. Plaintiff states that he complained about Medicare fraud, and also complained about HIPAA

   violations stemming from an Administrator accessing his personal medical records without

   permission and for a purpose other than his medical care and treatment.

37. At all times material hereto, Plaintiff was meeting or exceeding his employer’s legitimate

   expectations. After complaining about the Medicare fraud and HIPAA violation to the

   relevant state of Ohio investigatory authorities, and in retaliation for his having done so,

   Defendant terminated Plaintiff on September 9, 2020.

38. Plaintiff was terminated allegedly due to progressive discipline and for allegedly “dropping

   his pants” in front of the Administrator. Said reasons are false and pretextual, as they are not

   based in fact, and the allegations do not rise to the level of a fire-able offense. Plaintiff

   vehemently denies having ever “dropped his pants” in front of any co-worker, and took no

   actions which would necessitate his termination.

39. Plaintiff states that in terminating his employment, the Defendant has violated the State of

   Ohio public policy underlying ORC Section 2913.47, and the Health Insurance Portability

   and Accountability Act. See Anders v. Specialty Chem. Resources, Inc., 121 Ohio App.3d

   348, 700 N.E.2d 39 (8th Dist. 1997) (clarity element met based on R.C. 2913.47 where

   employee refused to commit insurance fraud by overstating an insurance damages claim

   following a fire at employer’s facility); and Wallace v. Mantych Metal-Working, 189 Ohio

   App.3d 25, 2010-Ohio-3765, 937 11 N.E.2d 174 (2d Dist.) (clarity element satisfied based on

   HIPAA’s clear public policy favoring patient privacy and confidentiality of medical records).




                                                 6
         Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 7 of 8. PageID #: 7




40. Permitting an employer to dismiss an employee for reporting insurance fraud or HIPAA

    violations would jeopardize the Act’s objectives, and give employers incentive to discharge

    employees for reporting said violations. Plaintiff states that the Defendant terminated his

    employment because he complained about Medicare Fraud and HIPAA violations. Plaintiff

    states that the actions undertaken were actions prohibited by said public policies, and that

    there was no overriding legitimate employer justification for its actions.

41. As a proximate result of the acts of Defendant, Plaintiff has suffered the loss of his job position

    including back pay, future pay, and lost fringe benefits and pension benefits. Plaintiff has also

    suffered great mental and emotional stress, anxiety, humiliation, and embarrassment. Plaintiff

    has also been forced to incur court costs and attorney’s fees.


       WHEREFORE, Plaintiff demands judgment against Defendant for compensatory and

punitive damages for emotional distress, anxiety, humiliation and embarrassment plus his costs,

interest and reasonable attorney fees. Plaintiff seeks an amount of liquidated damages equal to her

damages and costs and attorneys fees all together with prejudgment and post judgment interest.

Plaintiff further prays for whatever other legal or equitable relief he may appear to be entitled to.


                                       Respectfully submitted,

                                       WASSERMAN, BRYAN, LANDRY & HONOLD, LLP


                                       s/Francis J. Landry
                                       Francis J. Landry
                                       Attorney for Plaintiff, Krzysztof Kostrzewski, M.D

                                         JURY DEMAND

       Plaintiff demands a jury trial as to all issues to triable in the within cause.




                                                  7
Case: 3:21-cv-01667-JZ Doc #: 1 Filed: 08/26/21 8 of 8. PageID #: 8




                       s/Francis J. Landry
                       Francis J. Landry




                                 8
